I agree with Mr. Justice Chapman that the question discussed in the foregoing opinion was apparently settled by the reasoning contained in the opinion and decision of this Court in the case of Waller v. First Savings  Trust Co., 103 Fla. 1025,138 So. 780. While the writer and the present Chief Justice of this Court dissented in the cited case, in which the very able majority opinion of the late Mr. Justice DAVIS prevailed, I regard its discussion in this case unnecessary. I concur with Mr. Chief Justice ELLIS that prohibition does not lie in this case. See Peacock v. Miller, 123 Fla. 97, 166 So. 212, and cases cited therein. I might observe, however, that in the Waller case, the concluding paragraph of the majority opinion seems to limit the application of that decision to cases where, as in the Waller case, the tort-feasor had died, and the decision is not necessarily conclusive in cases where as here, the injured party has died, before or pending the suit. However, the preceding paragraphs, and the reasoning of the opinion, are to the effect that Section 4211, as therein interpreted, means that all actions for personal injuries, other than those specifically enumerated in the Statute, shall survive the death of either *Page 60 
the tort-feasor or the injured party, and may be maintained in the name of the personal representative.